Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of Group I and Species II encompassing  claims 1-15 and 21-25 for continuing prosecution without traverse in the communication with the Office on 04/21/2022 is acknowledged.  
 
Reason for allowance
 
 
2.	Claims 1-15,21-25  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
--"a plurality of conductive lines disposed in a second layer over the first layer, wherein the plurality of conductive lines extend in a second direction different from the first direction and cross the first and second pairs of power rails;
a first active area disposed in a third layer over the second layer and extending in the second direction, wherein the first active area is arranged to overlap the first pair of power rails;
a first gate disposed over the first active area; and conductive trace disposed over and coupled to first gate,
wherein the first active area is coupled to the first pair of power rails through a first line of the plurality of conductive lines and a first group of vias, and the first active area is coupled to the second pair of power rails through at least one second line of the plurality of conductive lines and a second group of vias different from the first group of via. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: claims 9-15:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
          --"a plurality of first conductive segments and a plurality of second conductive segments that are disposed in a first layer and above the first active area, wherein the plurality of first conductive segments correspond to a source of the first transistor, and the plurality of second conductive segments correspond to a drain of the first transistor; and
 a plurality of first gates, corresponding to a gate of the first transistor, above the first active area and interposed between one of the plurality of first conductive segments and one of the plurality of second conductive segments; and a plurality of conductive lines disposed in a second layer below the first active area, wherein the plurality of conductive lines include a first conductive line and a plurality of second conductive lines; 
wherein in response to an input signal received at the gate of the first transistor, the source of the first transistor is coupled to an external voltage through the first conductive line, and the drain of the first transistor is coupled to a first supply voltage through the plurality of second conductive lines. “--.
In combination with all other limitations as recited in claim 9.

III/ Group III: Claims 21-25
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
--"a plurality of conductive lines in a second metallization layer above the first and second pluralities of power rails and extending in a second direction; and 
a transistor above the plurality of conductive lines, wherein the transistor comprises:
 an active area that overlaps the first plurality of power rails and extends in the second direction, wherein the active area is electrically coupled to the first plurality of power rails through a first conductive line of the plurality of conductive lines and a first via, and wherein the active area is electrically coupled to the second plurality of power rails through a second conductive line of the plurality of conductive lines and a second via.”--.
In combination with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Fan et al. (US 2017/0154848) discloses a  Standard-cell Layout Structure With Horn Power And Smart Metal Cut


4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    
              /THINH T NGUYEN/              Primary Examiner, Art Unit 2897